Case 3:18-cv-05639-RSM Document 184-5 Filed 08/26/19 Page 1 of 7




          EXHIBIT E
        Case 3:18-cv-05639-RSM Document 184-5 Filed 08/26/19 Page 2 of 7




                               Coalview Centralia, LLC (“CVC”)
                                      Quarterly Report
                          Fiscal Quarter Ending December 31, 2018

This Quarterly Report fulfills the requirements of Section 8.02 of the Loan Agreement between
Washington Economic Development Finance Authority and Coalview Centralia, LLC and Section 6 of the
Continuing Disclosure Agreement between Coalview Centralia, LLC and U.S. Bank National Association,
as Dissemination Agent. This Quarterly Report will be filed with the MSRB’s Electronic Municipal Market
Access system no later than 45 days following the end of the quarter.

Each of the following sections provides the corresponding quarterly information required in Section 7 –
“Content of Quarterly Reports” of the Continuing Disclosure Agreement. The content requirement for
each section is included in italics for reference at the beginning of each section.

Section 7.1

“The unaudited financial statements and operating data for the previous fiscal quarter of the type and in
the format provided in audited financial statements of the Company, including the calculation of the
Company's Debt Service Coverage Ratio and unrestricted available funds on hand for such quarter.”

        The tables in Attachment #1 provide the unaudited financial statements of CVC during the
        current quarter. Also included is the calculation of the Company's Debt Service Coverage Ratio
        and unrestricted available funds.

Section 7.2

“For the last fiscal quarter of each Fiscal Year, a copy of the Company budget for the subsequent Fiscal
Year.”

        The 2018 CVC Annual Budget was approved by the bondholders on January 22, 2018.

Section 7.3

“A year-to-date comparison of the revenues and expenditures in the unaudited financial statements to
the annual budget.”

        The tables in Attachment #1 provide the unaudited financial statements of CVC during the
        current quarter and include a year-to-date comparison of the revenues and expenditures to the
        annual budget.

Section 7.4

“Recommendations of any consultant received in accordance with the Loan Agreement during such fiscal
quarter.”

        No recommendations have been received by any consultant in accordance with the Loan
        Agreement during the quarter.




                                                   -1-
        Case 3:18-cv-05639-RSM Document 184-5 Filed 08/26/19 Page 3 of 7



Section 7.5

“Notice of any threatened termination of any license, permit or other official approval which is material
to the activities of the Company, or of the commencement of any litigation or other governmental or
judicial proceeding in which an outcome adverse to the Company could result in a judgment in excess of
available insurance coverage or otherwise have a material adverse effect on the operations or financial
condition of the Company, and any other event which reasonably could be expected to have a material
adverse effect on the operations or financial condition of the Company.”

        There has not been any threatened termination of any license, permit or other official approval
        which is material to the activities of the Company, or of the commencement of any litigation or
        other governmental or judicial proceeding in which an outcome adverse to the Company could
        result in a judgment in excess of available insurance coverage or otherwise have a material
        adverse effect on the operations or financial condition of the Company except for the following.
        On June 25, 2018, the Company received a letter from its customer threatening termination of
        the Project Agreements which is currently in litigation by Coalview.

Section 7.6

“Management discussion of any significant variance between budgeted and actual revenues and
expenditures during the previous fiscal quarter.”

        The tables in Attachment #1 provide the unaudited financial statements of CVC during the
        current quarter and include a comparison of the revenues and expenditures to the annual
        budget. Management discussion is included as notes to lines in Attachment #1.

Section 7.7

“Information submitted to a Rating Agency, if any, during the previous fiscal quarter with respect to the
Bonds.”

        There has not been any information submitted to a Rating Agency during the previous fiscal
        quarter with respect to the Bonds.

Section 7.8

“Termination of or notice of any event of default under any Project Agreement.”

        There has not been a termination of or notice of any event of default under any Project
        Agreement.




                                                   -2-
Case 3:18-cv-05639-RSM Document 184-5 Filed 08/26/19 Page 4 of 7




                         Attachment #1
                 Coalview Centralia, LLC (“CVC”)
                      Financial Statements
            Fiscal Quarter Ending December 31, 2018




                              -3-
        Case 3:18-cv-05639-RSM Document 184-5 Filed 08/26/19 Page 5 of 7




                                  Coalview Centralia, LLC
                           (A Washington Limited Liability Corporation)

                                         CVC Balance Sheets
                             (U.S. Dollars, Unaudited Unless Specified)



                                    Audited      Unaudited     Unaudited     Unaudited     Unaudited
                                    Dec. 31,     March 31,      June 30,     Sept. 30,      Dec. 31,
                                     2017          2018           2018         2018          2018
ASSETS
  Current Assets:
    Cash - Unrestricted               281,232       304,289        36,153       205,796        70,319
    Cash - Restricted               2,652,576     2,309,881     3,798,721     2,191,317     1,848,755
    Other Current Assets            1,095,252     1,601,918       432,678     2,031,500     2,671,539
  Total Current Assets              4,029,059     4,216,088     4,267,552     4,428,612     4,590,613

  Fixed/Intangible Assets:
     Fine Coal Recovery Plant      15,778,605    15,257,043    14,657,452    14,055,860    13,457,935
     Debt Issuance Costs                  -             -             -             -             -
  Total Fixed Assets               15,778,605    15,257,043    14,657,452    14,055,860    13,457,935

TOTAL ASSETS                       19,807,664    19,473,130    18,925,004    18,484,473    18,048,549

LIABILITIES & EQUITY
   Current Liabilities:
     Accounts Payable               3,607,046     2,940,353     3,790,853     4,817,136     6,283,984
  Long Term Liabilities:
    Bonds Payable                  17,860,002    17,649,219    17,289,827    16,930,435    16,595,766
    Other Current Liabilities         911,734       872,665       855,580       886,185       948,451
    Equipment Loans/Leases            871,551       826,673       781,062       727,784       691,211
    Asset Retirement                  189,975       189,975       189,975       189,975       189,975
  Total Long Term Liabilities      19,833,262    19,538,532    19,116,444    18,734,378    18,425,403
  Total Liabilities                23,440,308    22,478,885    22,907,297    23,551,515    24,709,387
  Equity:
    Capital Contribution            3,000,000     3,000,000     3,000,000     3,000,000     3,000,000
    PY Income/(Loss)               (6,677,994)   (6,677,994)   (6,677,994)   (6,681,045)   (6,677,994)
    CY Income/(Loss)                   45,350       672,239      (304,299)   (1,385,997)   (2,982,844)
  Total Equity                     (3,632,644)   (3,005,755)   (3,982,293)   (5,067,042)   (6,660,838)

TOTAL LIABILITIES & EQUITY         19,807,664    19,473,130    18,925,004    18,484,473    18,048,549




                                                 -4-
         Case 3:18-cv-05639-RSM Document 184-5 Filed 08/26/19 Page 6 of 7




                                    Coalview Centralia, LLC
                         (A Washington Limited Liability Corporation)

                                   CVC Statements of Profit/Loss
                            (U.S. Dollars, Unaudited Unless Specified)



                         Note: Variances are reported as favorable/(unfavorable)
                                               Budget                                 Year-To-Date    Budget YTD
                           Quarter Ending   Quarter Ending      Quarter                  Ending         Ending         Y-T-D
                           December 31,     December 31,       Variance to            December 31,   December 31,   Variance to
                                2018             2018            Budget      Note #       2018           2018         Budget


Slurry, Dry Tons                211,786          385,968       (174,182)       1         1,011,183     1,539,486      (528,303)
Fine Coal, Clean Tons            12,291           77,194        (64,903)       1            54,252       307,897      (253,645)
Total Revenue                 1,865,198       2,281,016        (415,818)       1        8,901,413    12,433,128     (3,531,715)
Ordinary Expenses:
  Payroll Expense               596,878         618,822          21,944                 2,269,908     2,369,347         99,439
  Fuel & Lube                    10,408           7,150          (3,258)                   34,165        28,600         (5,565)
  Electric Power                 56,283          56,283             -                     262,654       225,132        (37,522)
  Chemicals                     350,588         561,000         210,412        2        1,505,139     1,856,500        351,361
  Equipment Expense             172,639         117,848         (54,791)       3          667,323       693,010         25,687
  Contract Services              12,318          12,522             204                    82,305       136,735         54,431
  Office                          9,372           8,604            (767)                   70,253        29,668        (40,585)
  Travel                          1,410          13,500          12,090                    14,416        45,000         30,584
  Insurance                      77,346          45,803         (31,544)                  260,124       252,803         (7,322)
  Royalties & Fees               15,384          96,492          81,108        4           64,842       384,872        320,030
  Administrative Costs          498,966         246,280        (252,686)       5        1,367,897     1,063,100       (304,797)
Total Expense                 1,801,591       1,784,304         (17,287)                6,599,026     7,084,766        485,740
Net Ordinary Income              63,607         496,713        (433,105)                2,302,387
                                                                                              -       5,348,362     (3,045,975)
Other Income/Expense:
 Interest Income                  9,406           6,000           3,406                    38,291        24,000         14,291
Total Other Income                9,406           6,000           3,406                    38,291        24,000         14,291
 Interest Expense               538,971         490,740         (48,231)       6        1,920,448     2,008,157         87,710
 Depreciation                   601,994         592,840          (9,154)                2,380,514     2,371,360         (9,154)
 Amort. & Accretion             104,359         104,359             -                     417,435       417,435            -
 Other Expense                    8,039          19,500          11,461                   163,541       199,243         35,702
Total Other Expense           1,253,363       1,207,439         (45,924)                4,881,938     4,996,196        114,258
Net Other Income             (1,243,957)     (1,201,439)        (42,518)               (4,843,647)   (4,972,196)       128,549
Net Income/(Loss)            (1,180,350)       (704,726)       (475,624)       7       (2,541,260)      376,166     (2,917,426)




 Note       Management Discussion – Quarter Variances from Budget
    1       Slurry production and associated revenue were significantly below budget due to continued
            difficult conditions with cattails and hard in-situ slurry material in the pond. Coal production
            remains lower than projected.
    2       Lowered production for the quarter reduced chemical requirements.
    3       Unfavorable variance due to delay in budgeted road building project.
    4       Low coal recoveries resulted in a favorable variance in royalty expenses.
    5       Higher legal expenses for the quarter resulted in an unfavorable variance.
    6       Higher Bond interest accrual for August 2018 bonds resulted in a unfavorable variance.
    7       Lower production than budgeted for the quarter resulted in an unfavorable net income.




                                                             -5-
        Case 3:18-cv-05639-RSM Document 184-5 Filed 08/26/19 Page 7 of 7




                                     Coalview Centralia, LLC
                           (A Washington Limited Liability Corporation)

                                      CVC Statements of Cash Flows
                               (U.S. Dollars, Unaudited Unless Specified)


                                                 Audited         Unaudited     Unaudited      Unaudited       Unaudited
                                              Qtr Ending         Qtr Ending    Qtr Ending     Qtr Ending      Qtr Ending
                                             December 31,        March 31,      June 30,     September 30,   December 31,
                                                 2017               2018          2018           2018            2018

Net Income                                        (184,396)        672,236       (976,535)     (1,056,614)    (1,180,350)

OPERATING ACTIVITIES
  Accounts Receivable                             (148,235)        (506,666)    1,169,240      (1,595,582)      (240,039)
  Surety Bond                                            0                0             0               0       (400,000)
  Bond Payment Escrow                              590,000       (2,480,000)            0               0              0
  Due to/from Affiliate                            437,088                0             0               0              0
  Accounts Payable                                (107,067)         605,051       833,412       1,025,514        971,780
Net cash provided by Operating Activities          587,390       (1,709,379)    1,026,116      (1,626,682)      (848,609)

INVESTING ACTIVITIES
  Fine Coal Recovery Plant                        2,290,725        521,562       599,591          601,591        610,745
  Equipment                                             -               -             -                -              -
  Bond Costs                                            -               -             -                -              -
Net cash provided by Investing Activities         2,290,725         521,562       599,591          601,591        610,745

FINANCING ACTIVITIES
   Bonds Payable                                 (1,246,356)       435,224       (359,392)       (359,392)      (196,892)
   Loan Payable                                    (135,749)       294,008            -               -              -
   Asset Retirement                                     -              -              -               -              -
   Retained Earnings                                    -              -              -               -              -
   Equipment Lease                                  (50,771)       138,947        (45,611)        (53,279)       (43,491)
Net cash provided by Financing Activities        (1,432,876)       868,179       (405,003)       (412,671)      (240,383)

Net cash increase for period                     1,445,240         (319,638)    1,220,705      (1,437,762)      (478,247)
Cash at beginning of period                      1,488,568        2,933,808     2,614,170       3,834,874      2,397,321
Cash at end of period                             2,933,808       2,614,170     3,834,874       2,397,112      1,919,074




Debt Service
                                       0.41 ($1,448,664 NI b4 Debt Service / $3,537,767 Debt Service)
Coverage Ratio
Unrestricted Available
                                      $ 70,319
Funds on Hand




                                                           -6-
